MOORE, Judge.
The appellant, the Florida Department of Highway Safety and Motor Vehicles, appeals from a permanent injunction compelling it to issue the appellee a driver’s license. The appellee has made no appearance on appeal. We reverse.
The sole issue in this case is whether the Department may refuse to issue a driv*1234er’s license to a new Florida resident whose out of state driver’s license is under suspension at the time of making application in Florida. The trial court held that such refusal violated the appellee’s “Constitutional Right to travel under the Fifth and Fourteenth Amendment to the United States Constitution”, answered the question in the negative, and permanently enjoined the appellant from refusing to issue the appellee a driver’s license. We summarily find no constitutional infirmity and reverse. See, Califano v. Torres, 435 U.S. 1, 98 S.Ct. 906, 55 L.Ed.2d 65 (1978).
Pursuant to Sections 322.05(3) and 322.44, Florida Statutes (1977), the appellant correctly denied issuance of a driver’s license to the appellee. Accordingly,' the trial court’s permanent injunction is reversed.
REVERSED.
ANSTEAD and GLICKSON, JJ., concur.